DISCRETIONARY INVESTMENT MANAGEMENT AGREEMENT

This DISCRETIONARY INVESTMENT MANAGEMENT AGREEMENT (the “Agreement”) is made as
of the 14 day of May, 2008, and is between GOLDMAN SACHS ASSET MANAGEMENT L.P.,
a limited partnership organized under the laws of the State of Delaware (the
“Manager”), and ALLIED WORLD REINSURANCE COMPANY, a New Jersey Company (the
“Customer”).

WHEREAS, the Manager is engaged in the business of providing investment advisory
and management services;

WHEREAS, the Manager is headquartered in New York, New York and has significant
assets and employees in the United States in connection with providing
investment advisory and management services; and

WHEREAS, the Customer wishes to use the investment management services of the
Manager in respect of the Customer’s entire investment portfolio and the Manager
is willing to provide such services subject to the terms and conditions set
forth below.

THE PARTIES AGREE THAT:

1. Appointment and Acceptance.

1.1 The Manager is hereby appointed as the investment manager of the Account (as
defined in Section 2) for the purpose of selecting and executing transactions
which are in compliance with the investment guidelines (as set out in
Appendix A, the “Guidelines”) as agent of the Customer, and the Manager hereby
accepts such appointment. Notwithstanding anything in this Agreement to the
contrary, the Manager may, at its own discretion, delegate any or all of its
discretionary investment, advisory and other rights, powers, functions and
obligations hereunder to any affiliate of the Manager, without further consent
of the Customer; provided that the Manager shall always remain liable to the
Customer for its obligations hereunder and for all actions of any such
affiliates to the same extent as the Manager is liable for its own actions
hereunder. In such event, references herein to the Manager shall be deemed to be
references to the relevant affiliate to which the Manager delegates
responsibilities hereunder. The Manager is regulated by the Securities and
Exchange Commission in the conduct of its investment business in the United
States.

1.2 The Customer may from time to time, upon at least 10 day’s written notice to
the Manager, amend the Guidelines; provided that the Customer may not amend the
Guidelines to impose additional monitoring, reporting or other material
obligations on the Manager without the Manager’s consent. In the event of an
amendment to the Guidelines, the parties shall mutually agree to an appropriate
fee schedule for any additional asset class and if the parties cannot mutually
agree in good faith to an appropriate fee schedule within 10 days after the
receipt of notice by the Manager, the Customer shall have the right to select
another investment manager for the applicable portion of the Account, provided,
however, that in such event the Customer shall provide the Manager with written
notice of the identity of, and fee arrangement with, such other investment
manager and the Manager shall have a right of first refusal to retain management
of the assets hereunder under that fee arrangement.

1.3 The Manager may in its sole discretion, in accordance with the Guidelines,
invest the Account in any investment company, unit trust or other collective
investment fund, registered or non-registered, for which the Manager or any of
its affiliates serves as investment adviser (“Affiliated Fund(s)”); provided,
however, that any such Affiliated Fund shall be a money market sweep vehicle or
similar fund for the management of short-term cash balances in the Account. In
connection with such investments in an Affiliated Fund, the Customer will pay
all fees associated with investing in the Affiliated Fund, and any Affiliated
Fund’s advisory or administrative fee will not be offset against fees payable in
accordance with the fee schedule hereunder. The Customer acknowledges that the
fees paid in connection with an Affiliated Fund may be higher than fees for
certain comparable, non-affiliated collective investment funds. Except as
permitted by the first sentence of this Section 1.3, the Manager shall not
invest the Account in any Affiliated Fund.

2. Account

2.1 The “Account” shall initially consist of the cash and other assets of the
Customer listed in the schedule of assets separately furnished in writing to the
Manager by the Customer. Any cash, securities or other assets delivered by the
Customer to its Custodian (as defined in Section 5) or deposited by the Customer
in its account designated for such purpose by notice to the Manager, plus all
investments, reinvestments and proceeds of the sale thereof, including, without
limitation, all interest, dividends and appreciation on investments shall also
comprise part of the “Account”. The Account may be divided into one or more
“Sub-Accounts” with each subject to separate fee schedules and Guidelines. The
Customer shall notify the Manager of any additions made to , or withdrawals made
from, the Account; it being understood and agreed, that the Customer shall not
withdraw funds from the Account in order to invest such funds, including without
limitation in any other money market investment vehicle.

2.2 In the event that the Customer notifies the Manager of a pending addition to
the Account on a specified future date, the Manager shall have the authority to
effect transactions on behalf of the Customer for settlement on or after the
specified date on the assumption that such assets shall become part of the
Account by such date and the Customer shall be responsible for all transactions
effected on the basis of such assumption.

3. Authority of Manager.

3.1 The Manager is hereby authorized to supervise and direct the investment and
reinvestment of the assets in the Account, with full authority and at its
discretion, on the Customer’s behalf and at the Customer’s risk, subject to the
terms of this Agreement and the Guidelines.

3.2 Failure to comply with any specific guideline or restriction contained in
the Guidelines because of market fluctuation, changes in the capital structure
of any Account company, rating agency or credit rating changes, or withdrawals
or other events outside of the Manager’s control will not be deemed a breach of
the Guidelines or this Agreement, provided that (i) the Manager cures such
failure to comply as soon as practicable after its discovery by the Manager, or
(ii) the Manager believes that such a cure would not be in the best interests of
the Customer, the Manager promptly notifies the Customer of such non-compliance
and its belief with respect to cure, and the Customer provides written notice
instructing the Manager to allow the Account to remain outside the Guidelines in
respect of such non-compliance.

3.3 Subject to the Guidelines, the Manager’s authority shall include, without
limitation, the power to buy, sell, retain, exchange or otherwise deal in
investments and effect transactions; and to exercise all such other powers as
the Manager in its sole discretion deems appropriate in relation to investing
and executing transactions for the Account.

3.4 Subject to any other written instructions of the Customer, the Manager is
hereby appointed the Customer’s agent and attorney-in-fact to exercise in its
discretion all rights and perform all duties which may be exercisable in
relation to any assets in the Account, including, without limitation, the right
to vote, tender or exchange any securities in the Account, to execute waivers,
consents and other instruments with respect to such securities, to endorse,
transfer or deliver such securities and to participate in or consent to any,
plan of reorganization, merger, combination, consolidation, liquidation or
similar plan with reference to such securities. Notwithstanding the above, the
Customer or its Custodian, and not the Manager, shall make any and all filings
in connection with any securities litigation or class action lawsuits involving
securities held or that were held in the Account. However, the Manager shall not
incur any liability to the Customer by reason of any exercise of, or failure to
exercise, any such discretion, and further, the Manager shall not incur any
liability for any failure arising from an act or omission of a person other than
the Manager, in each case, subject to the Manager’s standard of liability as set
forth in Section 7.1 hereof. The Customer understands that the Manager may, from
time to time and at the Manager’s expense, establish guidelines for the voting
of proxies and employ the services of a proxy voting service in exercising proxy
votes.

3.5 The Customer hereby authorizes the Manager to open accounts (for example
with brokers and other market counterparties) and execute documents, warranties,
indemnities and representation letters in the name of, binding against and on
behalf of the Customer to the extent customary and reasonably necessary or
desirable in the Manager’s view to carry out the Manager’s activities under this
Agreement.

4. Account Transactions.

4.1 The Manager will place orders for the execution of transactions for the
Account on behalf of the Customer on a best execution basis and in accordance
with Part II of the Manager’s Form ADV, as may be amended from time to time. The
Customer authorizes the Manager and its affiliates to bunch and aggregate orders
for the Account. The Manager is not required to aggregate orders. The Manager
hereby notifies the Customer that aggregation affiliates may work against as
well as for the Customer’s interest.

4.2 The Manager may not execute trades with or through itself or any of its
affiliates acting as agent or as principal. The Manager may execute transactions
in which the Manager, its affiliates and/or their personnel have interests as
described in Sections 1.3 and 13 hereof. The Manager is authorized to effect
cross transactions between the Account and other accounts managed by the Manager
and its affiliates provided that remuneration paid by the Account for the
execution of such transactions shall be paid to broker-dealers unaffiliated with
the Manager and provided, further, that the terms of such cross transactions
are, in the Manager’s reasonable view, fair and equitable to for the Customer.
Such cross transactions enable the Manager to purchase or sell a block of
securities for the Account at a set price and possibly avoid an unfavorable
price movement that may be created through entrance into the market with such
purchase or sell order. The Manager believes that such transactions can provide
meaningful benefits for its clients. However, the Customer should note that the
Manager has a potentially conflicting division of loyalties and responsibilities
regarding both parties to such transactions.

4.3 The Manager may cause the Custodian to advance cash on the Customer’s behalf
to facilitate execution and settlement of transactions in the Account.

5. Custody.

The Account shall be held by a custodian (the “Custodian”) appointed by the
Customer pursuant to a separate custody agreement or by the Customer itself. The
Manager and, except as may be otherwise specifically provided by the separate
custody agreement, its affiliates shall at no time have custody or physical
control of the assets and cash in the Account. The Customer shall instruct the
Custodian to provide the Manager with such periodic reports concerning the
status of the Account as the Manager may reasonably request from time to time.
The Customer will not change the Custodian without giving the Manager reasonable
prior written notice of its intention to do so together with the name and other
relevant information with respect to the new Custodian. The quarterly fee shall
be billed in arrears for each calendar quarter and payable in U.S. dollars
within 30 days upon receipt of a reasonably detailed invoice. The Customer will
arrange for the Custodian to send to the Customer, no less than quarterly, a
statement showing all amounts disbursed from the Customer’s Custodian account to
the Manager. Neither the Manager nor its affiliates shall have any
responsibilities for the selection, appointment or monitoring of the Custodian
and shall not be liable for any act or omission of the Custodian.

6. Representations and Warranties.

6.1 The Manager hereby represents and warrants to and agrees with the Customer
that:

6.1.1. this Agreement has been duly authorized, executed and delivered by the
Manager and constitutes its legal, valid and binding obligation;

6.1.2. the execution and delivery of this Agreement, the incurrence of the
obligations set forth herein, the consummation of the transactions contemplated
herein and the payment (or receipt, as applicable) of the fees described herein
shall not violate or conflict with any constitutive document, agreement,
instrument, law, rule, order or regulation binding on it;

6.1.3. the Manager has and will maintain in full force and effect with respect
to itself and its affiliates, all approvals, consents, registrations, filings
and licenses required to enable it to execute, deliver and perform its
obligations under this Agreement.

6.2 The Customer hereby represents and warrants to and agrees with the Manager
that:

6.2.1 the Customer is the sole beneficial owner of all assets in the Account,
and that no restrictions exist on the transfer, sale or other disposition of any
of those assets and that no option, lien, charge, security or encumbrance exists
or will, due to any act or omission of the Customer, exist over any of the said
assets;

6.2.2 this Agreement has been duly authorized, executed and delivered by the
Customer and constitutes the Customer’s legal, valid and binding obligation;

6.2.3 the Customer shall provide in writing and update as necessary a list of
companies in which the Customer prohibits the Manager from investing, whether
for regulatory or other reasons;

6.2.4 (i) all transactions in securities, futures, options, forwards and other
instruments and obligations of any kind relating thereto authorized by the
Customer in the Guidelines (collectively “Obligations”) are within the
Customer’s power, are duly authorized by the Customer and, when duly entered
into with a counterparty, will be the legal, valid and binding Obligations of
the Customer; (ii) all transactions and agreements that the Customer has
authorized under this Agreement and the Guidelines which the Manager enters on
behalf of the Customer will not violate the constituent documents of, or any
law, rule, regulation, order or judgment binding on the Customer, or any
contractual restriction binding on or affecting the Customer or its properties
and no governmental or other notice or consent is required in connection with
the execution, delivery or performance of this Agreement by the Customer or of
any agreements governing or relating to Obligations, subject to the Manager’s
compliance with Section 6.2.3; and (iii) the Customer will give the Manager
reasonable notice of its intention to deal or authorize anyone other than the
Manager to deal with the Account. Furthermore, the Customer agrees to inform the
Manager promptly in writing if any representation, warranty or agreement made by
the Customer in this Agreement is no longer true or requires exception and/or
modification to remain true; and

6.2.5. the Customer is a “Qualified Institutional Buyer” as defined under rule
144A under the Securities Act of 1933.

7. Limitation of Liability; Indemnification.

7.1 The Manager shall not be liable for any expenses, losses, damages,
liabilities, demands, charges and claims of any kind or nature whatsoever
(including, without limitation, any legal expenses and costs and expenses
relating to investigating or defending any demands, charges and claims)
(collectively “Losses”) by or with respect to the Account, except to the extent
that such Losses are the result of an act or omission taken or omitted by the
Manager during the term of the Agreement hereunder which constitutes gross
negligence, bad faith or willful misconduct with respect to the Manager’s
obligations hereunder (including its obligations to select and execute
transactions in accordance with the Guidelines as described in Section 1 hereof
or if the Manager accepted instructions which do not correspond to terms of
Section 8 of this Agreement), with respect to which the Manager shall remain
liable. Without limitation, the Manager shall not have breached any obligation
to the Customer and shall incur no liability for Losses resulting from (i) the
actions of the Customer or its Custodian or other agents, following directions
of the Customer or the Manager’s failure to follow unlawful or unreasonable
directions of the Customer or (ii) force majeure or other events beyond the
control of the Manager, including, without limitation, any failure, default or
delay in performance resulting from computer failure, breakdown in
communications or market disruptions not reasonably within the control of the
Manager. No warranty is given by the Manager as to the performance or
profitability of the Account or any part thereof or that the investment
objectives of the Account, including, without limitation, its risk control or
return objectives, will be successfully accomplished, and the Manager shall have
no liability in respect of any Losses arising as a result of a change in market
conditions, unless resulting from the Manager’s gross negligence, bad faith or
willful misconduct (with respect to which the Manager shall remain liable).

7.2 The Customer shall reimburse, indemnify and hold harmless the Manager, its
affiliates and their directors, officers and employees and any person controlled
by or controlling the Manager (collectively, the “indemnitees”) for, from and
against any and all Losses (i) relating to this Agreement or the Account arising
out of any misrepresentation or act or omission or alleged act or omission on
the part of the Customer, the Custodian or any of their agents or (ii) arising
or relating to any demand, charge or claim in respect of an indemnitees’ acts,
omissions, transactions, duties, obligations or responsibilities arising
pursuant to this Agreement, unless such demand, charge or claim results from the
Manager’s gross negligence, bad faith or willful misconduct or such indemnitees
shall have settled such demands, charges and claims without the Customer’s
consent.

7.3 Nothing in this Agreement shall exclude or restrict any duty or liability to
the Customer which the Manager may have under applicable laws, rules or
regulations. Additionally, U.S. federal and state securities laws impose
liabilities under certain circumstances on persons who act in good faith, and
nothing in this Agreement shall constitute a waiver or limitation of any rights
that the Customer may have under any applicable U.S. federal or state securities
laws.

8. Direction to the Manager

8.1 All directions to the Manager shall be in writing signed either by the
Customer or by an authorized agent of the Customer.

8.2 For this purpose, the term “in writing” shall include directions given by
facsimile or electronic mail. A list of persons authorized to give instructions
to the Manager hereunder with specimen signatures is set out in Appendix C to
this Agreement that may be amended from time to time. The Customer may revise
the list of authorized persons from time to time by sending the Manager a
revised list which has been certified either by the Customer or by a duly
authorized agent of the Customer. The Manager shall be entitled to rely upon any
direction from, or document signed by, any person listed in Appendix C of this
Agreement. The Manager shall have no liability in respect of fax transmission
errors or interceptions of email communications by unauthorized persons. The
Manager shall be under no duty to make any investigation or inquiry as to any
statement contained in any writing and may accept the same as conclusive
evidence of the truth and accuracy of the statements therein contained.

8.3 Directions given by the Customer to the Manager shall be effective only upon
actual receipt by the Manager and shall be acknowledged by the Manager through
its actions, unless the Customer is advised by the Manager otherwise or unless
the Customer requests otherwise in the text of its directions.

9. Reports and Valuation. The Manager shall provide the Customer with written
reports containing the valuations and status of the Account on a quarterly
basis, or otherwise as the Customer may from time to time reasonably request,
except that written confirmations of brokerage transactions shall be promptly
sent solely to the Manager.

10. Non-Assignability. No assignment of this Agreement may be made by any party
except with the written consent of the Customer, provided that an assignment by
operation of law shall not require written consent unless required by applicable
law. Subject to the foregoing, the provisions of this Agreement shall be binding
upon and shall inure to the benefit of and be enforceable by each of the parties
hereto and their respective successors and permitted assigns. The Customer will
be notified by the Manager of a change in general partners of the Manager within
a reasonable time thereafter.

11. Confidential Information. All proprietary client information of the Customer
and proprietary information and advice of the Manager (collectively, the
“Information”) shall be treated as confidential by the other party hereto and
shall not be disclosed to the public by such other party except (i) if such
Information is or becomes available to the public or industry sources other than
as a result of disclosure by the receiving party or by someone known to such
party to have an obligation to keep such Information confidential;
(ii) receiving party can demonstrate that the Information was in its possession
prior to the time of disclosure by the disclosing party; (iii) the information
is independently developed by or for the receiving party by persons not having
access to the Information hereunder; or (iv) the Information is, on the advice
of legal counsel, required to be disclosed by law or by legal process.
Notwithstanding the foregoing, if the receiving party receives a request to
disclose all or any part of the Information under a subpoena or other order
issued by a court of competent jurisdiction or by a government agency, the
receiving party shall, if possible: (i) give the disclosing party prompt written
notice of such request; (ii) consult with the disclosing party on the
advisability of taking reasonable steps to resist or narrow that request and if
disclosure of that Information is required, furnish only such portion of the
Information as the receiving party is advised by counsel is legally required to
be disclosed; and (iii) cooperate with the disclosing party, at the disclosing
party’s expense, in obtaining protective orders or undertakings that
confidential treatment will be afforded any of such Information so furnished.
Notwithstanding the foregoing, the Customer hereby consents to the disclosure by
the Manager of the Customer’s name to brokers and dealers (including, without
limitation, any futures brokers and futures commission merchants if futures are
permitted by the Guidelines) whether executing or clearing, to carry out the
Manager’s activities on behalf of the Customer under this Agreement.
Notwithstanding the foregoing, with the prior written consent of the Customer,
the Manager may disclose the Customer’s name to consultants and prospective
clients as part of a representative client list in connection with the
compilation of marketing materials.

The receiving party acknowledges and agrees that, in the event of any breach of
this Agreement, the disclosing party might be irreparably and immediately harmed
and unable to be made whole by monetary damages. It is accordingly agreed that
the disclosing party, in addition to any other remedy to which it may be
entitled in law or equity, will be entitled to seek an injunction or injunctions
to remedy breaches of this Agreement.

12. Remuneration. For its discretionary investment management services
hereunder, the Manager shall be entitled to the fees and terms of payment as set
forth in Appendix B to this Agreement, as the same may be amended from time to
time by written agreement signed by the Manager and the Customer. The Manager
may, at its discretion, make payments out of such fees to any affiliate from
which the Manager obtains assistance. Custodial fees, if any, are charged
separately by the Custodian for the Account and are not included in Appendix B
unless specifically set forth therein. The Customer shall be responsible for
payment of brokerage commissions, transfer fees, registration costs, taxes and
other similar reasonable out of pocket costs and transaction-related expenses
and fees arising out of transactions in/management of the Account and the
Customer hereby authorizes the Manager to incur such expenses for the Account,
provided that any such expenses so incurred are disclosed in reasonable detail
in reports contemplated by Section 9 hereof. All fees are exclusive of any value
added or similar taxes which, if payable, shall be payable by the Customer.

13. Services to Other Clients; Certain Affiliated Activities.

13.1 The relationship between the Manager and the Customer is as described in
this Agreement and permits, expressly as set forth herein, the Manager and its
affiliates to effect transactions with or for the Account in instances in which
the Manager and its affiliates may have multiple interests. In this regard the
Customer understands that the Manager is part of a worldwide, full service
investment banking, broker-dealer, asset management organization, and as such,
the Manager and its affiliates (the “Firm”) and their managing directors,
directors, officers and employees (“Personnel”) may have multiple advisory,
transactional and financial and other interests in securities, instruments and
companies that may be purchased, sold or held by the Manager for the Account.
The Firm may act as adviser to clients in investment banking, financial
advisory, asset management and other capacities related to instruments that may
be purchased, sold or held in the Account, and the Firm may issue, or be engaged
as underwriter for the issuer of, instruments that the Account may purchase,
sell or hold. At times, these activities may cause departments of the Firm to
give advice to clients that may cause these clients to take actions adverse to
the interests of the Customer. The Firm and Personnel may act in a proprietary
capacity with long or short positions, in instruments of all types, including
those that the Account may purchase, sell or hold. Such activities could affect
the prices and availability of the securities and instruments that the Manager
seeks to buy or sell for the Account, which could adversely impact the
performance of the Account. Personnel may serve as directors of companies the
securities of which the Account may purchase, sell, or hold. The Firm and
Personnel may give advice, and take action, with respect to any of the Firm’s
clients or proprietary accounts that may differ from the advice given, or may
involve a different timing or nature of action taken, than with respect to any
one or all of the Manager’s accounts, and effect transactions for such clients
or proprietary accounts at prices or rates that may be more or less favorable
than for the Account. The Firm and Personnel may obtain and keep any profits,
commissions and fees accruing to them in connection with other activities for
themselves and other clients and their own accounts and the Manager’s fees as
set forth in this Agreement shall not be abated thereby.

13.2 The Customer understands that the ability of the Manager and its affiliates
to effect and/or recommend transactions may be restricted by applicable
regulatory requirements in the United Kingdom, the European Union, the United
States or elsewhere and/or their internal policies designed to comply with such
requirements. As a result, there may be periods when the Manager will not
initiate or recommend certain types of transactions in certain investments when
the Manager or its affiliates are performing investment banking or other
services or when aggregated position limits have been reached and the Customer
will not be advised of that fact. Without limitation, when the Manager or an
affiliate is engaged in an underwriting or other distribution of securities of a
company, the Manager may in certain circumstances be prohibited from purchasing
or recommending the purchase of certain securities of that company for its
clients.

13.3 The Customer should be aware that from time to time at the Manager’s
discretion, advisory Personnel may consult with Personnel in proprietary trading
or other areas of the Firm or form investment policy committees comprised of
such Firm Personnel, and the performance of Firm Personnel obligations related
to their consultation with the Manager could conflict with their areas of
primary responsibility within the Firm. In connection with their activities with
the Manager, such Firm Personnel may receive information regarding the Manager’s
proposed investment activities which is not generally available to the public.
However, there will be no obligation on the part of such Firm Personnel to make
available for use by investment management clients of the Manager any
information or strategies known to them or developed in connection with their
client, proprietary or other activities. In addition, the Firm will be under no
obligation to make available any research or analysis prior to its public
dissemination. Furthermore, the Firm shall have no obligation to recommend for
purchase or sale by investment management accounts of the Manager any security
that the Firm or Personnel may purchase for themselves or for any other clients.
The Firm shall have no obligation to seek to obtain any material, non-public
(“inside”) information about any issuer of securities, and will not effect
transactions for investment management accounts of the Manager on the basis of
any inside information as may come into its possession.

13.4 In the event that the Manager is authorized to effect transactions in
Derivatives pursuant to the Guidelines, including contingent liability
investments, it may settle or close out such transactions without further
reference to the Customer. The Manager may debit the Account with any sums
required to pay or supplement any deposit or margin support of such transaction.

14. Duration and Termination.

14.1 This Agreement may be terminated: (a) by either party upon 30 days’ prior
written notice at any time to the other party; (b) immediately by either party
in the event of a material breach by the other party of the terms of this
Agreement and failure to cure such violation within 30 days of becoming aware
of, or receiving notice from, the other party of such violation; or (c) by the
Customer at any time with Cause (as defined below) or upon a Change in Control
(as defined below) of The Goldman Sachs Group, Inc. or the Manager. “Cause”
shall mean (a) a willful violation by the Manager of this Agreement or the
Guidelines and (b) suspension of payments by the Manager of its debts, entry by
the Manager into an arrangement with its creditors, cessation of business by the
Manager, or threats by the Manager to cease carrying on its business, or the
bankruptcy, insolvency, liquidation, rehabilitation or reorganization of the
Manager, or the appointment of a receiver, liquidator or rehabilitator to cover
the Manager. “Change in Control” shall mean the acquisition of ownership,
directly or indirectly, beneficially or of record, by any person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of interests representing more than 50% of the voting interest of a corporation
or other entity, but excluding any such person or group that owns interests
representing more than 50% of such voting interests on the date hereof.

14.2 Upon termination in accordance with this Section, the Customer will pay the
fees of the Manager referred to in Section 13 of this Agreement prorated to the
date of termination and the Customer shall honor any trades entered but not
settled before the date of any such termination. Sections 6, 7, 11, 12 and 20
shall survive the termination of this Agreement. Upon termination, except as the
Customer may otherwise direct, the Account will be liquidated in an orderly
manner at a fee to be agreed between the parties.

15. Notices. Except as otherwise specifically provided in Section 8, all notices
shall be deemed duly given when sent in writing to the appropriate party at the
addresses appearing at the end of this Agreement for each signatory hereto, or
to such other address as shall be notified in writing by that party to the other
party from time to time or, if sent by facsimile transmission, upon
transmission.

16. Entire Agreement; Amendment, Etc.

16.1 This Agreement, including the Appendices attached hereto, states the entire
agreement of the parties with respect to management of the Account and no
variation to this Agreement shall be effective unless amended by a writing
signed by the parties hereto.

16.2 In the event that any term, condition or provision of this Agreement is
held to be a violation of any applicable law, statute or regulation the same
shall be deemed to be deleted from this Agreement and shall be of no force and
effect and this Agreement shall remain in full force and effect as if such term,
condition or provision had not originally been contained in this Agreement.
Notwithstanding the foregoing, in the event of such deletion the parties shall
negotiate in good faith in order to agree to the terms of a mutually acceptable
and satisfactory alternative provision in place of the provision so deleted.

16.3. A person who is not a party to this Agreement has no right to enforce any
term of this Agreement.

17. Effective Date. This Agreement shall become effective on the day and year
first written above. The Manager shall commence its discretionary investment
management activities, as contemplated under the Agreement, on the earlier of
the date of (i) execution of this Agreement by each of the parties, (ii) the
receipt by the Manager of confirmation in writing from the Custodian that either
cleared funds are available to the Manager for investment on behalf of the
Customer or that assets initially comprising the Account have been delivered to
the Custodian and are available for disposition by the Manager, or (iii) such
other date agreed upon in writing between the Manager and the Customer.

18. Complaints. Without prejudice to any and all rights that the Customer may
have under this Agreement and applicable law, all formal complaints should in
the first instance be made in writing to the Chief Executive Officer of the
Manager, 32 Old Slip, New York, NY 10004.

19. Miscellaneous. The Customer agrees that telephone conversations between it
and the Manager and its affiliates may be recorded. The Customer will inform its
employees and subcontractors of such recording and obtain any statements of
consent that are necessary.

20. Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of New York. The parties to this Agreement
agree that any disagreement, dispute, claim or defense arising in, under or
related to this Agreement including but not limited to, any performance, duty,
obligation, benefit, or interpretation pertinent to the Agreement shall be
brought in federal court located in the City of New York.

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

     
GOLDMAN SACHS ASSET MANAGEMENT, L.P.
By: /s/ David K. Kaugher               
  ALLIED WORLD REINSURANCE COMPANY
By: /s/ Scott Carmilani                  
 
   
Name: David K. Kaugher
Title: Managing Director
Notice Address:
  Name: Scott Carmilani
Title: Director
Notice Address:
Goldman Sachs Asset Management, L.P.
32 Old Slip
New York, NY 10004
Fax: (212) 428-9303
  27 Richmond Road
Pembroke, HM 08
Bermuda
Fax: (441) 295-7142

2